DETAILED ACTION
Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/18/2022 has been entered.

Claim Objections
Claims 1 – 5, 7 -13 and 15 are objected to because of the following informalities:  
Regarding claims 1, 3, 5, 13 and 15; the limitation “the at least one sensor signal Ssensor” lacks proper antecedent basis.
Claims 2 – 5, and 7 – 12 are dependent claims and thus also objected.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 8, 11 – 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record, Rutledge (US 2013/0332844 A1) (hereinafter “Rutledge”) (submitted by the applicant via IDS filed 6/24/2020).

Regarding claim 1, Rutledge discloses; a method for configuring an add-on interface of a vehicle [i.e., (p. 3, [0040], see f=the illustrative system includes an interface module 100 having a first port 102 to communicate between the interface 100 and steering wheel controls of the vehicle 116), (Abstract, see the GUI permits a user to select a vehicle model, year and make to determine the functions of the OEM controls. In addition, the GUI permits a user to select an aftermarket electronics brand and model that the OEM controls will operate. The user selects a particular control signal configuration using the GUI for each of the OEM controls. An interface module is flash programmed with the particular control signal configuration. The interface module is connected to the OEM controls and the aftermarket electronics, where the interface module receives the OEM control signals and controls the aftermarket electronics using the particular control signal configuration) and (p. 1, [0006], see in a particular illustrative embodiment, a system to configure an aftermarket interface module using a graphical user interface (“GUI”) is disclosed)], where said vehicle comprises: at least one vehicle internal system [i.e., (p. 2, [0037], see the OEM controls are detected using either an ADC to detect voltage changes or using a communication port to read digital information from the vehicle databus) and (p. 3, [0039], see when paired with a serially connected aftermarket radio, complete command, control and access to all the OEM systems is made possible)]; at least one add-on system comprising at least one sensor (p. 3, [0040], see the illustrative system includes an interface module 100 having a first port 102 to communicate between the interface 100 and steering wheel controls of the vehicle 116), (Abstract, see the GUI permits a user to select a vehicle model, year and make to determine the functions of the OEM controls. In addition, the GUI permits a user to select an aftermarket electronics brand and model that the OEM controls will operate. The user selects a particular control signal configuration using the GUI for each of the OEM controls. An interface module is flash programmed with the particular control signal configuration. The interface module is connected to the OEM controls and the aftermarket electronics, where the interface module receives the OEM control signals and controls the aftermarket electronics using the particular control signal configuration) and (p. 1, [0006], see in a particular illustrative embodiment, a system to configure an aftermarket interface module using a graphical user interface (“GUI”) is disclosed), where said add-on system is arranged in said vehicle at a time after said vehicle is produced by a manufacturer [i.e., (p. 1, [0006], see in a particular illustrative embodiment, a system to configure an aftermarket interface module using a graphical user interface (“GUI”) is disclosed) and (p.32, [0039], see when paired with a serially connected aftermarket radio, complete command, control and access to all the OEM systems is made possible)]; and at least one vehicle internal communication unit configured for communication with at least one off-board vehicle external communication unit that is remote from the vehicle, wherein said add-on interface is arranged in said vehicle as an interface between said at least one vehicle internal system and said at least one add-on system [i.e., (p. 2, [0037], see the OEM controls are detected using either an ADC to detect voltage changes or using a communication port to read digital information from the vehicle databus)], and wherein the method comprises: 
receiving, using said at least one vehicle internal communication unit, configuration information related to the at least one sensor of said at least one add-on system transmitted from said at least one off-board vehicle external communication unit [i.e., (p. 6, [0075], see as described above, the system includes an interface module 100 that is used to receive and transmit OEM control signals to control an aftermarket electronics device.  The interface module 100 is connected to a computer 602.  The connection can be through a USB connection, wirelessly, or some other connection. The computer 602 is connected to the configuration system 604 (the "GUI") through a communications network 118 such as the Internet or an intranet)]; and 
configuring the add-on interface to process the at least one sensor signal Ssensor from said at least one sensor of the add-on system based on said configuration information related to the at least one sensor signal Ssensor to thereby provide a processed output signal Sproc to the at least one vehicle internal system in a form usable by said at least one vehicle internal system [i.e., (p. 1, [0006], see in a particular illustrative embodiment, a system to configure an aftermarket interface module using a graphical user interface (“GUI”) is disclosed… The system is adapted to generate a particular control signal configuration using vehicle and aftermarket electronics information selected by a user using the GUI.  The interface module is adapted to receive and store the particular control signal configuration generated by the GUI), (p. 2, [0013], see FIG. 4 is an illustrative example of web pages that may be generated by the system, pertaining to configuring the interface module by selecting a particular make of a vehicle) and (p. 3, [0039], see when paired with a serially connected aftermarket radio, complete command, control and access to all the OEM systems is made possible)].
	Regarding claim 2, the method as claimed in claim 1, wherein said configuration information comprises information related to at least one input of an interface control unit comprising said add-on interface; and whereby said configuration comprises indicating at least one input of said interface control unit comprising said at least one add-on interface to which said at least one sensor is to be connected [i.e., (p. 6, [0075], see as described above, the system includes an interface module 100 that is used to receive and transmit OEM control signals to control an aftermarket electronics device.  The interface module 100 is connected to a computer 602].
	Regarding claim 4, the method as claimed in claim 1, wherein said configuration information comprises information related to at least one output of an interface control unit comprising said add-on interface; and whereby said configuration comprises indicating at least one output of said interface control unit comprises said at least one add-on interface to which at least one processed signal Sproc representing at least one sensor signal Ssensor, is to be provided [i.e., the system is adapted to generate a particular control signal configuration using vehicle and aftermarket electronics information selected by a user using the GUI.  The interface module is adapted to receive and store the particular control signal configuration generated by the GUI), (p. 2, [0013], see FIG. 4].
	Regarding claim 8, the method as claimed in claim 1, wherein said at least one vehicle external communication unit is comprised in or associated with one of at least one computer [i.e., computer (see figures 1 and 2)].
	Regarding claim 11, the method as claimed in claim 1, wherein said at least one add-on system is a system provided by at least one other part than said manufacturer of said vehicle [i.e., (p. 1, [0006], see in a particular illustrative embodiment, a system to configure an aftermarket interface module using a graphical user interface (“GUI”) is disclosed) and (p.32, [0039], see when paired with a serially connected aftermarket radio, complete command, control and access to all the OEM systems is made possible)].
	Regarding claim 12, the method as claimed in claim 1, wherein said configuration information of said vehicle is received from one of a final user of said vehicle [i.e., (p. 6, [0075], see as described above, the system includes an interface module 100 that is used to receive and transmit OEM control signals to control an aftermarket electronics device.  The interface module 100 is connected to a computer 602.  The connection can be through a USB connection, wirelessly, or some other connection. The computer 602 is connected to the configuration system 604 (the "GUI") through a communications network 118 such as the Internet or an intranet)]. 
Regarding claim 13, a computer program product comprising computer program code stored on a non-transitory computer readable medium, said computer program product used for configuring an add-on interface of a vehicle [i.e., (p. 3, [0040], see f=the illustrative system includes an interface module 100 having a first port 102 to communicate between the interface 100 and steering wheel controls of the vehicle 116), (Abstract, see the GUI permits a user to select a vehicle model, year and make to determine the functions of the OEM controls. In addition, the GUI permits a user to select an aftermarket electronics brand and model that the OEM controls will operate. The user selects a particular control signal configuration using the GUI for each of the OEM controls. An interface module is flash programmed with the particular control signal configuration. The interface module is connected to the OEM controls and the aftermarket electronics, where the interface module receives the OEM control signals and controls the aftermarket electronics using the particular control signal configuration) and (p. 1, [0006], see in a particular illustrative embodiment, a system to configure an aftermarket interface module using a graphical user interface (“GUI”) is disclosed)], said vehicle comprises: at least one vehicle internal system [i.e., (p. 2, [0037], see the OEM controls are detected using either an ADC to detect voltage changes or using a communication port to read digital information from the vehicle databus) and (p. 3, [0039], see when paired with a serially connected aftermarket radio, complete command, control and access to all the OEM systems is made possible)]; at least one add-on system comprising at least one sensor [(p. 3, [0040], see the illustrative system includes an interface module 100 having a first port 102 to communicate between the interface 100 and steering wheel controls of the vehicle 116), (Abstract, see the GUI permits a user to select a vehicle model, year and make to determine the functions of the OEM controls. In addition, the GUI permits a user to select an aftermarket electronics brand and model that the OEM controls will operate. The user selects a particular control signal configuration using the GUI for each of the OEM controls. An interface module is flash programmed with the particular control signal configuration. The interface module is connected to the OEM controls and the aftermarket electronics, where the interface module receives the OEM control signals and controls the aftermarket electronics using the particular control signal configuration) and (p. 1, [0006], see in a particular illustrative embodiment, a system to configure an aftermarket interface module using a graphical user interface (“GUI”) is disclosed)], where said add-on system is arranged in said vehicle at a time after said vehicle is produced by a manufacturer [i.e., (p. 1, [0006], see in a particular illustrative embodiment, a system to configure an aftermarket interface module using a graphical user interface (“GUI”) is disclosed) and (p.32, [0039], see when paired with a serially connected aftermarket radio, complete command, control and access to all the OEM systems is made possible)]; and at least one vehicle internal communication unit configured for communication with at least one off-board vehicle external communication unit that is remote from the vehicle, wherein said add-on interface is arranged in said vehicle as an interface between said at least one vehicle internal system and said at least one add-on system [i.e., (p. 2, [0037], see the OEM controls are detected using either an ADC to detect voltage changes or using a communication port to read digital information from the vehicle databus)], said computer program code comprising computer instructions to cause one or more control units to perform the following operations: 
receiving, using said at least one vehicle internal communication unit, configuration information related to the at least one sensor of said at least one add-on system transmitted from said at least one off-board vehicle external communication unit [i.e., (p. 6, [0075], see as described above, the system includes an interface module 100 that is used to receive and transmit OEM control signals to control an aftermarket electronics device. The interface module 100 is connected to a computer 602.  The connection can be through a USB connection, wirelessly, or some other connection. The computer 602 is connected to the configuration system 604 (the "GUI") through a communications network 118 such as the Internet or an intranet)]; and 
configuring the add-on interface to process the at least one sensor signal Ssensor from said at least one sensor of the add-on system based on said configuration information related to the at least one sensor signal Ssensor to thereby provide a processed output signal Sproc to the at least one vehicle internal system in a form usable by said at least one vehicle internal system [i.e., (p. 1, [0006], see in a particular illustrative embodiment, a system to configure an aftermarket interface module using a graphical user interface (“GUI”) is disclosed…The system is adapted to generate a particular control signal configuration using vehicle and aftermarket electronics information selected by a user using the GUI.  The interface module is adapted to receive and store the particular control signal configuration generated by the GUI), (p. 2, [0013], see FIG. 4 is an illustrative example of web pages that may be generated by the system, pertaining to configuring the interface module by selecting a particular make of a vehicle) and (p. 3, [0039], see when paired with a serially connected aftermarket radio, complete command, control and access to all the OEM systems is made possible)].
 Regarding claim 15, a control unit configured for configuring an add-on interface to a vehicle [i.e., (p. 3, [0040], see f=the illustrative system includes an interface module 100 having a first port 102 to communicate between the interface 100 and steering wheel controls of the vehicle 116), (Abstract, see the GUI permits a user to select a vehicle model, year and make to determine the functions of the OEM controls. In addition, the GUI permits a user to select an aftermarket electronics brand and model that the OEM controls will operate. The user selects a particular control signal configuration using the GUI for each of the OEM controls. An interface module is flash programmed with the particular control signal configuration. The interface module is connected to the OEM controls and the aftermarket electronics, where the interface module receives the OEM control signals and controls the aftermarket electronics using the particular control signal configuration) and (p. 1, [0006], see in a particular illustrative embodiment, a system to configure an aftermarket interface module using a graphical user interface (“GUI”) is disclosed)], where said vehicle comprises: at least one vehicle internal system [i.e., (p. 2, [0037], see the OEM controls are detected using either an ADC to detect voltage changes or using a communication port to read digital information from the vehicle databus) and (p. 3, [0039], see when paired with a serially connected aftermarket radio, complete command, control and access to all the OEM systems is made possible)]; at least one add-on system comprising at least one sensor [(p. 3, [0040], see the illustrative system includes an interface module 100 having a first port 102 to communicate between the interface 100 and steering wheel controls of the vehicle 116), (Abstract, see the GUI permits a user to select a vehicle model, year and make to determine the functions of the OEM controls. In addition, the GUI permits a user to select an aftermarket electronics brand and model that the OEM controls will operate. The user selects a particular control signal configuration using the GUI for each of the OEM controls. An interface module is flash programmed with the particular control signal configuration. The interface module is connected to the OEM controls and the aftermarket electronics, where the interface module receives the OEM control signals and controls the aftermarket electronics using the particular control signal configuration) and (p. 1, [0006], see in a particular illustrative embodiment, a system to configure an aftermarket interface module using a graphical user interface (“GUI”) is disclosed)], where said add-on system is arranged in said vehicle at a time after said vehicle is produced by a manufacturer [i.e., (p. 1, [0006], see in a particular illustrative embodiment, a system to configure an aftermarket interface module using a graphical user interface (“GUI”) is disclosed) and (p.32, [0039], see when paired with a serially connected aftermarket radio, complete command, control and access to all the OEM systems is made possible)]; and at least one vehicle internal communication unit configured for communication with at least one off-board vehicle external communication unit that is remote from the vehicle, wherein said add-on interface is arranged in said vehicle as an interface between said at least one vehicle internal system and said at least one add-on system [i.e., (p. 2, [0037], see the OEM controls are detected using either an ADC to detect voltage changes or using a communication port to read digital information from the vehicle databus)], said computer program code comprising computer instructions to cause one or more control units to perform the following operations: 
receiving, using said at least one vehicle internal communication unit, configuration information related to the at least one sensor of said at least one add-on system transmitted from said at least one off-board vehicle external communication unit [i.e., (p. 6, [0075], see as described above, the system includes an interface module 100 that is used to receive and transmit OEM control signals to control an aftermarket electronics device. The interface module 100 is connected to a computer 602.  The connection can be through a USB connection, wirelessly, or some other connection. The computer 602 is connected to the configuration system 604 (the "GUI") through a communications network 118 such as the Internet or an intranet)]; and 
configuring the add-on interface to process the at least one sensor signal Ssensor from said at least one sensor of the add-on system based on said configuration information related to the at least one sensor signal Ssensor to thereby provide a processed output signal Sproc to the at least one vehicle internal system in a form usable by said at least one vehicle internal system [i.e., (p. 1, [0006], see in a particular illustrative embodiment, a system to configure an aftermarket interface module using a graphical user interface (“GUI”) is disclosed… The system is adapted to generate a particular control signal configuration using vehicle and aftermarket electronics information selected by a user using the GUI.  The interface module is adapted to receive and store the particular control signal configuration generated by the GUI), (p. 2, [0013], see FIG. 4 is an illustrative example of web pages that may be generated by the system, pertaining to configuring the interface module by selecting a particular make of a vehicle) and (p. 3, [0039], see when paired with a serially connected aftermarket radio, complete command, control and access to all the OEM systems is made possible)].

Allowable Subject Matter
Claim 16 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 16; 
the prior art of record, Zachos (US 8,880,654 B2) discloses a method for configuring an add-on interface to a vehicle, said vehicle comprising: at least one vehicle internal system; at least one add-on system comprising at least one sensor, sensor from said at least one sensor is to be processed by the add-on interface 
the prior art of record, Rutledge (US 2013/0332844 A1) discloses a method for configuring an add-on interface to a vehicle, said vehicle comprising: at least one vehicle internal system; at least one add-on system comprising at least one sensor, said add-on system being arranged in said vehicle after said vehicle is produced by a manufacturer; at least one internal communication unit configured for communication with at least one vehicle external communication unit, wherein the method comprises: receiving, using said at least one internal communication unit, configuration information related to at least one sensor of said at least one add-on system from said at least one vehicle external communication unit, signal Ssensor from said at least one sensor is to be processed by the add-on interface 
However, Zachos and Rutledge do not disclose “configuration information relates to a defined characteristic of signal output by said at least one sensor, wherein the defined characteristic of signal output by said at least one sensor is one of a: voltage defined signal, a current defined signal, or frequency defined signal, or a phase defined signal; and configuring, based on said configuration information, how at least one sensor signal Ssensor from said at least one sensor is to be processed by the add-on interface based on the defined characteristic of the signal output by said at least one sensor, respectively, which is to be utilized when interpreting said at least one sensor signal Ssensor provided by said at least one sensor, respectively, said add-on interface being arranged in said vehicle as an interface between said at least one vehicle internal system and said at least one add-on system”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious. Thus, claim 16 is allowed.
Claims 3, 5, 7, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3; 
the prior art of record, Zachos (US 8,880,654 B2) discloses the method as claimed in claim 1, 
the prior art of record, Rutledge (US 2013/0332844 A1) discloses the method as claimed in claim 1, 
However, Zachos and Rutledge do not disclose “configuration information comprises information related to at least one first feature of said at least one sensor signal Ssensor provided by said at least one sensor, respectively; and whereby said configuring comprises defining said at least one sensor signal Ssensor to have said at least one first feature, respectively”.
Regarding claim 7; 
the prior art of record, Zachos (US 8,880,654 B2) discloses the method as claimed in claim 1, 
the prior art of record, Rutledge (US 2013/0332844 A1) discloses the method as claimed in claim 1, 
However, Zachos and Rutledge do not disclose “said configuration information related to at least one defined characteristic of said at least one sensor comprises information related to at least one physical quantity and/or unit conversion; and whereby said configuring comprises defining at least one physical quantity and/or unit conversion, which is to be utilized when converting said at least one sensor signal Ssensor of a first physical quantity and/or unit to at least one processed signal Sproc of a second physical quantity and/or unit”.
Regarding claim 9; 
the prior art of record, Zachos (US 8,880,654 B2) discloses the method as claimed in claim 1, 
the prior art of record, Rutledge (US 2013/0332844 A1) discloses the method as claimed in claim 1, 
However, Zachos and Rutledge do not disclose “wherein said at least one internal communication unit is comprised in a control system network of said vehicle”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious.
      
Response to Arguments
Applicant’s arguments with respect to pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sough Hyung can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED A RONI/Primary Examiner, Art Unit 2194